Name: Decision (EU) 2019/669 of the European Central Bank of 4 April 2019 amending Decision ECB/2013/10 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (ECB/2019/9)
 Type: Decision
 Subject Matter: monetary relations;  technology and technical regulations;  monetary economics;  Europe;  European construction;  free movement of capital
 Date Published: 2019-04-29

 29.4.2019 EN Official Journal of the European Union L 113/6 DECISION (EU) 2019/669 OF THE EUROPEAN CENTRAL BANK of 4 April 2019 amending Decision ECB/2013/10 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (ECB/2019/9) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) On 19 April 2013, the European Central Bank (ECB) adopted Decision ECB/2013/10 (1), which established a number of technical standards to cover both current and future series of euro banknotes and further clarified some of the rules and procedures as regards euro banknotes. (2) The ECB has decided to make modifications to the second series of euro banknotes, known as the Europa series. The height of the euro 100 and euro 200 denomination banknotes is to be reduced. (3) On 4 May 2016, the Governing Council decided to exclude the euro 500 denomination banknotes from the Europa series. (4) Furthermore, the accession of Croatia in 2013 requires the initials of the ECB in Croatian to be added to the euro 50, 100 and 200 denominations of the second series of euro banknotes. They are to be added to the element of the design that includes the European Union's official language variants. (5) For the sake of consistency, the threshold for the requirement to provide documentation on the origin of the euro banknotes and identification of the customer or, where applicable, of the beneficial owner as defined in Directive (EU) 2015/849 of the European Parliament and of the Council (2), should be increased to EUR 10 000. This increase will harmonise it with the threshold for persons trading in goods to the extent that payments are made or received in cash in an amount of EUR 10 000 or more under Directive (EU) 2015/849. (6) There is a need to clarify that the exchange of damaged banknotes may take place by exchanging banknotes of the same value in any denomination or by transferring or crediting the value to an applicant's account. It should be clarified that the fee for the exchange of genuine banknotes damaged by anti-theft devices also applies when the applicant requests that the national central bank (NCB) transfers or credits the value of the respective banknotes to an account. (7) Therefore, Decision ECB/2013/10 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments Decision ECB/2013/10 is amended as follows: 1. Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Euro banknotes of the first series shall include seven denominations of euro banknotes in the range of 5 euro to 500 euro. Euro banknotes of the second series shall include six denominations in the range of 5 to 200 euro. Euro banknotes shall depict the theme Ages and styles of Europe  with the following basic specifications. Face value (EUR) Dimensions (first series) Dimensions (second series) Dominant colour Design 5 120 Ã  62 mm 120 Ã  62 mm Grey Classical 10 127 Ã  67 mm 127 Ã  67 mm Red Romanesque 20 133 Ã  72 mm 133 Ã  72 mm Blue Gothic 50 140 Ã  77 mm 140 Ã  77 mm Orange Renaissance 100 147 Ã  82 mm 147 Ã  77 mm Green Baroque and rococo 200 153 Ã  82 mm 153 Ã  77 mm Yellow-brown Iron and glass architecture 500 160 Ã  82 mm Not to be included in the second series Purple Modern 20th century architecture; (b) paragraph 2(c) is replaced by the following: (c) the initials of the ECB in the European Union's official language variants; (i) for the first series of euro banknotes, the initials of the ECB shall be limited to the following five official language variants: BCE, ECB, EZB, EKT and EKP; (ii) for the second series of euro banknotes: (1) for the denominations of euro 5, euro 10, and euro 20, the initials of the ECB shall be limited to the following nine official language variants: BCE, ECB, Ã Ã ¦Ã , EZB, EKP, EKT, EKB, BÃ E and EBC; (2) for the denominations of euro 50, euro 100, and euro 200, the initials of the ECB shall be limited to the following ten official language variants: BCE, ECB, Ã Ã ¦Ã , EZB, EKP, EKT, ESB, EKB, BÃ E and EBC;; 2. in Article 3, paragraph 2(h) is replaced by the following: (h) where institutions and economic agents referred to in Article 6(1) of Regulation (EC) No 1338/2001 present for exchange, in one or more transactions, damaged genuine euro banknotes with a value of at least EUR 10 000, documentation on the origin of the banknotes and identification of the customer or, where applicable, of the beneficial owner as defined in Directive (EU) 2015/849 of the European Parliament and of the Council (*1), shall be provided by those institutions and economic agents. This obligation shall also apply in the event of doubt regarding whether the threshold value of EUR 10 000 has been reached. The rules laid down in this paragraph shall be without prejudice to any stricter identification and reporting requirements adopted by Member States in transposing Directive (EU) 2015/849. (*1) Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ L 141, 5.6.2015, p. 73).;" 3. in Article 3, a new paragraph 4 is added: 4. NCBs may perform the exchange by handing out cash in the value of the banknotes in any denomination, by transferring the value of the banknotes to a bank account of the applicant that can be unambiguously identified by an international payment account number identifier (IBAN) as defined in Article 2(15) of Regulation (EU) No 260/2012 of the European Parliament and of the Council (*2), or by crediting the value of the banknotes to an account of the applicant with the NCB, as deemed appropriate by the NCB. (*2) Regulation (EU) No 260/2012 of the European Parliament and of the Council of 14 March 2012 establishing technical and business requirements for credit transfers and direct debits in euro and amending Regulation (EC) No 924/2009 (OJ L 94, 30.3.2012, p. 22).;" 4. in Article 4, paragraph 1 is replaced by the following: 1. NCBs shall charge institutions and economic agents referred to in Article 6(1) of Regulation (EC) No 1338/2001 a fee when they request NCBs, in accordance with Article 3, to exchange genuine euro banknotes that have been damaged by anti-theft devices. This fee shall also apply regardless of whether the NCB executes the exchange in cash or by transferring or crediting the value of the banknotes to an account. Article 2 Entry into force This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 4 April 2019. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) Decision ECB/2013/10 of 19 April 2013 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 37). (2) Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ L 141, 5.6.2015, p. 73).